 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 3081 
 
AN ACT 
 Making continuing appropriations for fiscal year 2011, and for other purposes. 
 

 That the following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2011, and for other purposes, namely:
101.Such amounts as may be necessary, at a rate for operations as provided in the applicable appropriations Acts for fiscal year 2010 and under the authority and conditions provided in such Acts, for continuing projects or activities (including the costs of direct loans and loan guarantees) that are not otherwise specifically provided for in this Act, that were conducted in fiscal year 2010, and for which appropriations, funds, or other authority were made available in the following appropriations Acts: 
(1)The Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2010 (Public Law 111–80). 
(2)Division A of the Department of Defense Appropriations Act, 2010 (division A of Public Law 111–118). 
(3)The Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85). 
(4)The Department of Homeland Security Appropriations Act, 2010 (Public Law 111–83) and section 601 of the Supplemental Appropriations Act, 2010 (Public Law 111–212). 
(5)The Department of the Interior, Environment, and Related Agencies Appropriations Act, 2010 (division A of Public Law 111–88). 
(6)The Legislative Branch Appropriations Act, 2010 (division A of Public Law 111–68). 
(7)The Consolidated Appropriations Act, 2010 (Public Law 111–117). 
(8)Chapter 3 of title I of the Supplemental Appropriations Act, 2010 (Public Law 111–212), except for appropriations under the heading Operation and Maintenance relating to Haiti following the earthquake of January 12, 2010, or the Port of Guam: 
Provided, That the amount provided for the Department of Defense pursuant to this paragraph shall not exceed a rate for operations of $29,387,401,000: 
Provided further, That the Secretary of Defense shall allocate such amount to each appropriation account, budget activity, activity group, and subactivity group, and to each program, project, and activity within each appropriation account, in the same proportions as such appropriations for fiscal year 2010. 
(9)Section 102(c) of chapter 1 of title I of the Supplemental Appropriations Act, 2010 (Public Law 111–212) that addresses guaranteed loans in the rural housing insurance fund. 
(10)The appropriation under the heading Department of Commerce—United States Patent and Trademark Office in the United States Patent and Trademark Office Supplemental Appropriations Act, 2010 (Public Law 111–224). 
102.
(a)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used for (1) the new production of items not funded for production in fiscal year 2010 or prior years; (2) the increase in production rates above those sustained with fiscal year 2010 funds; or (3) the initiation, resumption, or continuation of any project, activity, operation, or organization (defined as any project, subproject, activity, budget activity, program element, and subprogram within a program element, and for any investment items defined as a P–1 line item in a budget activity within an appropriation account and an R–1 line item that includes a program element and subprogram element within an appropriation account) for which appropriations, funds, or other authority were not available during fiscal year 2010. 
(b)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used to initiate multi-year procurements utilizing advance procurement funding for economic order quantity procurement unless specifically appropriated later. 
103.Appropriations made by section 101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act. 
104.Except as otherwise provided in section 102, no appropriation or funds made available or authority granted pursuant to section 101 shall be used to initiate or resume any project or activity for which appropriations, funds, or other authority were not available during fiscal year 2010. 
105.Appropriations made and authority granted pursuant to this Act shall cover all obligations or expenditures incurred for any project or activity during the period for which funds or authority for such project or activity are available under this Act. 
106.Unless otherwise provided for in this Act or in the applicable appropriations Act for fiscal year 2011, appropriations and funds made available and authority granted pursuant to this Act shall be available until whichever of the following first occurs: (1) the enactment into law of an appropriation for any project or activity provided for in this Act; (2) the enactment into law of the applicable appropriations Act for fiscal year 2011 without any provision for such project or activity; or (3) December 3, 2010. 
107.Expenditures made pursuant to this Act shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law. 
108.Appropriations made and funds made available by or authority granted pursuant to this Act may be used without regard to the time limitations for submission and approval of apportionments set forth in section 1513 of title 31, United States Code, but nothing in this Act may be construed to waive any other provision of law governing the apportionment of funds. 
109.Notwithstanding any other provision of this Act, except section 106, for those programs that would otherwise have high initial rates of operation or complete distribution of appropriations at the beginning of fiscal year 2011 because of distributions of funding to States, foreign countries, grantees, or others, such high initial rates of operation or complete distribution shall not be made, and no grants shall be awarded for such programs funded by this Act that would impinge on final funding prerogatives. 
110.This Act shall be implemented so that only the most limited funding action of that permitted in the Act shall be taken in order to provide for continuation of projects and activities. 
111.
(a)For entitlements and other mandatory payments whose budget authority was provided in appropriations Acts for fiscal year 2010, and for activities under the Food and Nutrition Act of 2008, activities shall be continued at the rate to maintain program levels under current law, under the authority and conditions provided in the applicable appropriations Act for fiscal year 2010, to be continued through the date specified in section 106(3). 
(b)Notwithstanding section 106, obligations for mandatory payments due on or about the first day of any month that begins after October 2010 but not later than 30 days after the date specified in section 106(3) may continue to be made, and funds shall be available for such payments. 
112.Amounts made available under section 101 for civilian personnel compensation and benefits in each department and agency may be apportioned up to the rate for operations necessary to avoid furloughs within such department or agency, consistent with the applicable appropriations Act for fiscal year 2010, except that such authority provided under this section shall not be used until after the department or agency has taken all necessary actions to reduce or defer non-personnel-related administrative expenses. 
113.Funds appropriated by this Act may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 414(a)(1)). 
114.The following amounts are designated as an emergency requirement and necessary to meet emergency needs pursuant to sections 403(a) and 423(b) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010: 
(1)Amounts incorporated by reference in this Act that were previously designated as available for overseas deployments and other activities pursuant to such concurrent resolution. 
(2)Amounts made available pursuant to paragraph (8) of section 101 of this Act. 
115.Notwithstanding any other provision of this Act, funds appropriated under the heading Food for Peace Title II Grants in chapter 1 of title I of the Supplemental Appropriations Act, 2010 (Public Law 111–212) may be used to reimburse obligations incurred for the purposes provided therein prior to the enactment of such Act. 
116.The authority provided by section 18(h)(5) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(h)(5)) shall continue in effect through the earlier of the date of enactment of an authorization Act related to the Richard B. Russell National School Lunch Act or the date specified in section 106(3) of this Act. 
117.Notwithstanding section 101, amounts are provided for Department of Commerce—Bureau of the Census—Periodic Censuses and Programs, for necessary expenses to collect and publish statistics for periodic censuses and programs provided for by law, at a rate for operations of $964,315,000. 
118.The authority provided by section 1202 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163), as most recently amended by section 1222 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2518), shall continue in effect through the date specified in section 106(3) of this Act. 
119.Notwithstanding subsection (b) of section 310 of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1870), a claim described in that subsection that is submitted before the date specified in section 106(3) of this Act shall be treated as a claim for which payment may be made under such section 310. 
120.
(a)rescissionThe unobligated balance of authority provided for investigations under the heading Department of Defense—Civil, Department of the Army, Corps of Engineers—Civil, Investigations, in chapter 4 of title I of the Supplemental Appropriations Act, 2010 (Public Law 111–212; 124 Stat. 2312) is rescinded as of the date of enactment of this Act. 
(b)appropriationNotwithstanding any other provision in this Act— 
(1)there is appropriated to the Department of the Army, Corps of Engineers, an amount equal to the unobligated balance rescinded by subsection (a), to remain available until expended, for investigations; 
(2)that such amount be available on the date of enactment of this Act; and 
(3)the amount is designated as an emergency requirement and necessary to meet emergency needs pursuant to sections 403(a) and 423(b) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. 
121.
(a)rescissionThe unobligated balance of authority provided for in section 401 of chapter 4 of title I of the Supplemental Appropriations Act, 2010 (Public Law 111–212; 124 Stat. 2313) for drought emergency assistance is rescinded as of the date of enactment of this Act. 
(b)appropriationNotwithstanding any other provision in this Act— 
(1)there is appropriated to the Bureau of Reclamation, an amount equal to the unobligated balance rescinded by subsection (a), to remain available until expended, for drought emergency assistance: 
Provided, That financial assistance may be provided under the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2201 et seq.) and any other applicable Federal law (including regulations) for the optimization and conservation of project water supplies to assist drought-plagued areas of the West; 
(2)that such amount be available on the date of enactment of this Act; and 
(3)the amount is designated as an emergency requirement and necessary to meet emergency needs pursuant to sections 403(a) and 423(b) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. 
122.Notwithstanding section 101, amounts are provided for Department of Energy—Weapons Activities at a rate for operations of $7,008,835,000. 
123.Notwithstanding any other provision of this Act, except section 106, the District of Columbia may expend local funds for programs and activities under the heading District of Columbia Funds for such programs and activities under title IV of S. 3677 (111th Congress), as reported by the Committee on Appropriations of the Senate, at the rate set forth under District of Columbia Funds as included in the Fiscal Year 2011 Budget Request Act (D.C. Act 18–448), as modified as of the date of the enactment of this Act. 
124.Section 550(b) of Public Law 109–295, as amended by section 550 of Public Law 111–83, shall be applied by substituting the date specified in section 106(3) of this Act for October 4, 2010. 
125.Section 203(m) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133(m)) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2010. 
126.Any funds made available pursuant to section 101 for the Federal Air Marshals may be obligated at a rate for operations not exceeding that necessary to sustain domestic and international flight coverage at the same level as the final quarter of fiscal year 2010. 
127.Any funds made available pursuant to section 101 for U.S. Customs and Border Protection may be obligated at a rate for operations not exceeding that necessary to sustain the numbers of personnel in place in the final quarter of fiscal year 2010. The Commissioner of U.S. Customs and Border Protection shall notify the Committees on Appropriations of the House of Representatives and the Senate on each use of the authority provided in this section. 
128.Notwithstanding section 101, amounts are provided for Department of the Interior—Minerals Management Service—Royalty and Offshore Minerals Management at a rate for operations of $365,000,000: 
Provided, That amounts provided herein from the general fund shall be reduced in an amount not to exceed $154,890,000, as receipts from increases to rates in effect on August 5, 1993, and from cost recovery fees are received: 
Provided further, That of the prior-year unobligated balances available for Department of the Interior—Minerals Management Service—Royalty and Offshore Minerals Management, $25,000,000 are rescinded. 
129.Section 2(e)(1)(B) of Public Law 109–129 shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2010. 
130.From funds transferred to Department of Health and Human Services—Office of the Secretary—Public Health and Social Services Emergency Fund by Public Law 111–117 in the fourth paragraph under such heading, amounts shall be available through the date specified in section 106(3) of this Act to support advanced research and development pursuant to section 319L of the Public Health Service Act, at a rate for operations of $305,000,000. 
131.
(a)Extension of the temporary assistance for needy families programActivities authorized by part A of title IV and section 1108(b) of the Social Security Act (other than the Emergency Contingency Fund for State Temporary Assistance for Needy Families Programs established under subsection (c) of section 403 of such Act) shall continue through the date specified in section 106(3) of this Act in the manner authorized for fiscal year 2010, subject to the amendments made by subsection (b) of this section, and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose. Grants and payments may be made pursuant to this authority through the applicable portion of the first quarter of fiscal year 2011 at the pro rata portion of the level provided for such activities through the first quarter of fiscal year 2010. 
(b)Conforming amendments 
(1)Supplemental grants for population increasesSection 403(a)(3)(H)(ii) of the Social Security Act (42 U.S.C. 603(a)(3)(H)(ii)) is amended to read as follows: 
 
(ii)subparagraph (G) shall be applied as if the date specified in section 106(3) of the Continuing Appropriations Act, 2011 were substituted for fiscal year 2001; and . 
(2)Contingency fund 
(A)Deposit into fundSection 403(b)(2) of such Act (42 U.S.C. 603(b)(2)) is amended— 
(i)by striking fiscal years 1997 and all that follows through 2003 and inserting fiscal years 2011 and 2012; and 
(ii)by striking $2,000,000,000 and inserting , in the case of fiscal year 2011, $506,000,000 and in the case of fiscal year 2012, $612,000,000. 
(B)Conforming amendmentSection 403(b)(3)(C)(ii) of such Act (42 U.S.C. 603(b)(3)(C)(ii)) is amended by striking fiscal years 1997 through 2010 shall not exceed the total amount appropriated pursuant to paragraph (2) and inserting fiscal year 2011 and 2012, respectively, shall not exceed the total amount appropriated pursuant to paragraph (2) for each such fiscal year. 
(3)Maintenance of effortSection 409(a)(7) of such Act (42 U.S.C. 609(a)(7)) is amended— 
(A)in subparagraph (A), by striking or 2011 and inserting 2011, or 2012; and 
(B)in subparagraph (B)(ii), by striking 2010 and inserting 2011. 
132.Activities authorized by section 429 of the Social Security Act shall continue through September 30, 2011, in the manner authorized for fiscal year 2010, and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose. Grants and payments may be made pursuant to this authority on a quarterly basis through fiscal year 2011 at the level provided for such activities for the corresponding quarter of fiscal year 2010. 
133.Effective October 1, 2010, subpart 2 of part B of title IV of the Social Security Act is amended— 
(1)in section 436 (42 U.S.C. 629f)— 
(A)in subsection (a)— 
(i)by striking 2011 and inserting 2010; and 
(ii)by inserting before the period the following: , and $365,000,000 for fiscal year 2011; and 
(B)by striking $10,000,000 in subsection (b)(2) and inserting $30,000,000; and 
(2)in section 438 (42 U.S.C. 629h)— 
(A)by striking 2010 in subsection (c)(2)(A) and inserting 2011; and 
(B)by adding at the end of subsection (e) the following flush sentence: For fiscal year 2011, out of the amount reserved pursuant to section 436(b)(2) for such fiscal year, there are available $10,000,000 for grants referred to in subsection (b)(2)(B), and $10,000,000 for grants referred to in subsection (b)(2)(C).. 
134.Notwithstanding any other provision of this Act, for payment in equal shares to the children and grandchildren of Robert C. Byrd, $193,400 is appropriated. 
135.Notwithstanding section 101, amounts are provided for deposit into Department of Defense Base Closure Account 2005 at a rate for operations of $2,354,285,000. 
136.Notwithstanding section 101, amounts are provided for Department of State—Administration of Foreign Affairs—Diplomatic and Consular Programs at a rate for operations of $8,601,000,000. 
137.Notwithstanding section 101, amounts are provided for International Security Assistance—Funds Appropriated to the President—Foreign Military Financing Program at a rate for operations of $5,160,000,000, of which not less than $2,775,000,000 shall be available for grants only for Israel, not less than $1,300,000,000 shall be available for grants only for Egypt, and not less than $300,000,000 shall be available for assistance for Jordan: 
Provided, That the dollar amount in the fourth proviso under such heading in title IV of division F of Public Law 111–117 shall be deemed to be $729,825,000. 
138.
(a)Notwithstanding section 101, amounts are provided for International Security Assistance—Funds Appropriated to the President—Pakistan Counterinsurgency Capability Fund at a rate for operations of $700,000,000. 
(b)Amounts provided by subsection (a) shall be available to the Secretary of State under the terms and conditions provided for this Fund in Public Law 111–32 and Public Law 111–212 through the date specified in section 106(3) of this Act. 
139.Section 1(b)(2) of the Passport Act of June 4, 1920 (22 U.S.C. 214(b)(2)) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2010. 
140.
(a)Section 1115(d) of Public Law 111–32 shall be applied by substituting the date specified in section 106(3) of this Act for October 1, 2010. 
(b)Section 824(g) of the Foreign Service Act of 1980 (22 U.S.C. 4064(g)) shall be applied by substituting the date specified in section 106(3) of this Act for October 1, 2010 in paragraph (2). 
(c)Section 61(a) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2733(a)) shall be applied by substituting the date specified in section 106(3) of this Act for October 1, 2010 in paragraph (2). 
(d)Section 625(j)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2385(j)(1)) shall be applied by substituting the date specified in section 106(3) of this Act for October 1, 2010 in subparagraph (B). 
141.The authority provided by section 1334 of the Foreign Affairs Reform and Restructuring Act of 1998 (22 U.S.C. 6553) shall remain in effect through the date specified in section 106(3) of this Act. 
142.Commitments to guarantee loans incurred under the General and Special Risk Insurance Funds, as authorized by sections 238 and 519 of the National Housing Act (12 U.S.C. 1715z–3 and 1735c), shall not exceed a rate for operations of $20,000,000,000: 
Provided, That total loan principal, any part of which is to be guaranteed, may be apportioned through the date specified in section 106(3) of this Act, at $80,000,000 multiplied by the number of days covered by this Act. 
143.The provisions of title II of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11311 et seq.) shall continue in effect, notwithstanding section 209 of such Act, through the earlier of: (1) the date specified in section 106(3) of this Act; or (2) the date of the enactment into law of an authorization Act relating to the McKinney-Vento Homeless Assistance Act. 
144.Notwithstanding any other provision of law or of this Act, for mortgages for which the mortgagee issues credit approval for the borrower during fiscal year 2011, the second sentence of section 255(g) of the National Housing Act (12 U.S.C. 1715z–20(g)) shall be considered to require that in no case may the benefits of insurance under such section 255 exceed 150 percent of the maximum dollar amount in effect under the sixth sentence of section 305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)). 
145.
(a)Loan limit floor based on 2008 levelsFor mortgages for which the mortgagee issues credit approval for the borrower during fiscal year 2011, if the dollar amount limitation on the principal obligation of a mortgage determined under section 203(b)(2) of the National Housing Act (12 U.S.C. 1709(b)(2)) for any size residence for any area is less than such dollar amount limitation that was in effect for such size residence for such area for 2008 pursuant to section 202 of the Economic Stimulus Act of 2008 (Public Law 110–185; 122 Stat. 620), notwithstanding any other provision of law or of this Act, the maximum dollar amount limitation on the principal obligation of a mortgage for such size residence for such area for purposes of such section 203(b)(2) shall be considered (except for purposes of section 255(g) of such Act (12 U.S.C. 1715z–20(g))) to be such dollar amount limitation in effect for such size residence for such area for 2008. 
(b)Discretionary authority for sub-areasNotwithstanding any other provision of law or of this Act, if the Secretary of Housing and Urban Development determines, for any geographic area that is smaller than an area for which dollar amount limitations on the principal obligation of a mortgage are determined under section 203(b)(2) of the National Housing Act, that a higher such maximum dollar amount limitation is warranted for any particular size or sizes of residences in such sub-area by higher median home prices in such sub-area, the Secretary may, for mortgages for which the mortgagee issues credit approval for the borrower during fiscal year 2011, increase the maximum dollar amount limitation for such size or sizes of residences for such sub-area that is otherwise in effect (including pursuant to subsection (a) of this section), but in no case to an amount that exceeds the amount specified in section 202(a)(2) of the Economic Stimulus Act of 2008. 
146.
(a)Loan limit floor based on 2008 levelsFor mortgages originated during fiscal year 2011, if the limitation on the maximum original principal obligation of a mortgage that may be purchased by the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation determined under section 302(b)(2) of the Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)) or section 305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1754(a)(2)) respectively, for any size residence for any area is less than such maximum original principal obligation limitation that was in effect for such size residence for such area for 2008 pursuant to section 201 of the Economic Stimulus Act of 2008 (Public Law 110–185; 122 Stat. 619), notwithstanding any other provision of law or of this Act, the limitation on the maximum original principal obligation of a mortgage for such Association and Corporation for such size residence for such area shall be such maximum limitation in effect for such size residence for such area for 2008. 
(b)Discretionary authority for sub-areasNotwithstanding any other provision of law or of this Act, if the Director of the Federal Housing Finance Agency determines, for any geographic area that is smaller than an area for which limitations on the maximum original principal obligation of a mortgage are determined for the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation, that a higher such maximum original principal obligation limitation is warranted for any particular size or sizes of residences in such sub-area by higher median home prices in such sub-area, the Director may, for mortgages originated during fiscal year 2011, increase the maximum original principal obligation limitation for such size or sizes of residences for such sub-area that is otherwise in effect (including pursuant to subsection (a) of this section) for such Association and Corporation, but in no case to an amount that exceeds the amount specified in the matter following the comma in section 201(a)(l)(B) of the Economic Stimulus Act of 2008.
This Act may be cited as the Continuing Appropriations Act, 2011.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
